Citation Nr: 0734606	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right below the knee amputation due to treatment of a right 
second toe ulcer. 

2.  Entitlement to a rating in excess of 40 percent for 
service-connected optic atrophy with cataract of the right 
eye, no light perception, and moderately disfiguring.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which continued a 40 percent disability 
evaluation for optic atrophy with cataract of the right eye 
with no light perception that includes 10 percent added for 
moderate disfigurement.  

This matter also arises from a September 2005 rating decision 
of the North Little Rock RO that denied special monthly 
compensation based on aid and attendance, denied specially 
adapted housing or special home adaptation, and denied 
service connection for a right below knee amputation.

The issues of entitlement to special monthly compensation 
based on aid and attendance, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, and entitlement to a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  The competent medical evidence shows that delayed or lack 
of ample treatment for a right toenail disorder caused a 
right second toe ulcer which became gangrenous and resulted 
in a right below the knee amputation.  

2.  The veteran is blind in his right eye with moderate 
disfigurement.  Blindness in the left eye has not been 
demonstrated and service connection has not been established 
for left eye pathology.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a right below the knee amputation due 
to VA treatment for a right toe have been met.  38 U.S.C.A. 
§ 1151, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.361 (2007). 

2.  The criteria for a rating in excess of 40 percent for 
blindness of the right eye and moderate disfiguring have not 
been met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.383, 4.79, 4.84a, Diagnostic Codes 6070 
(2007) and7800 (prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005 on two 
occasions, May 2005, and June 2005; two rating decisions in 
March 2005 and a rating decision in September 2005; and a 
statement of the case in September 2005.   These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in February 2006 on the 
issue of entitlement to an increased rating for the right eye 
disorder; and in a statement of the case in February 2006.  
The veteran received additional notice in March 2006.  
However, the issuance of an additional supplemental statement 
of the case is not required because no additional evidence 
was received subsequent to the February 2006 statement of the 
case and supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2006, the veteran wrote that he had no 
other information or evidence to substantiate his claim.  VA 
has also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

II. Benefits under 38 U.S.C.A. § 1151 for a right below the 
knee amputation

The veteran seeks entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a right below the knee amputation due to treatment 
of a right second toe ulcer.  The veteran contends that he 
was unable to obtain VA treatment for his toenails that had a 
fungus infection.  His wife was unable to cut them as she was 
not trained to do so.  His right great toe nail pressed into 
the second toe and an ulcer on the right second toe 
developed.  This eventually resulted in the amputation of his 
right second toe and a right below the knee amputation.  He 
contends that if he had been referred to a podiatrist in a 
timely manner for treatment of the right great toenail then 
the ulceration would not have occurred and amputation of his 
right second toe and a right below the knee amputation would 
not have been required.  

The record shows that based on an October 2004 VA medical 
opinion, which is discussed below, the RO has granted 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
amputation of the right second toe.  

VA medical treatment records show that the veteran presented 
at an emergency room for treatment of a right second toe 
ulcer.  The outgrown big toenail was impinging on the second 
toe.  Vascular surgery was consulted and decided that the 
main reason for the second toe ulcer was the impinging 
ingrowing toenail of the big toe.  That was trimmed so that 
the veteran would not have any pressure effect on the second 
toe.  He was started on antibiotics.  After the trimming, the 
vascular surgeon expected that the veteran's ulcer would heal 
on antibiotics and he was discharged after approximately 
three days in the hospital.

More than two weeks later he was seen in an outpatient clinic 
by vascular surgery and was admitted to the medicine service 
for management of his gangrenous right second toe.  He was 
started on antibiotics to control his infection.  Vascular 
surgery discussed treatment options and it was decided that 
the veteran should undergo a right below the knee amputation 
but to wait until the infection was controlled with 
antibiotics.  Later, vascular surgery decided to amputate the 
gangrenous toe first in order to relieve the infection, and 
then proceed to a right below-knee amputation after the 
infection was cleared.  He had a right second toe amputation 
and was continued on antibiotics.  He remained in the 
hospital and subsequently, he underwent a right below the 
knee amputation.  

At a VA examination in October 2004, according to the 
narrative history, the veteran related that he had been at 
his primary care doctor multiple times seeking treatment for 
his toenail that had a fungal infection.  He had been seeking 
a referral to a podiatrist for trimming or treatment of the 
toenail so that it could be managed.  He was unable to see a 
podiatrist at that time and it was recommended that his wife 
file the toenail.  The toenail continued to grow, became 
hypertrophic, and caused an ulcer on the right second toe.  
The ulcer of the right second toe required amputation.  
Postoperatively, he developed a wound infection which caused 
infection to spread from the surgical site into the right 
foot and a right below the knee amputation was performed.  

After examination, the VA examiner diagnosed status post 
below-the-knee amputation on the right for osteomyelitis.  It 
was the examiner's impression that the veteran required 
surgery for two main factors.  The first factor was that he 
did not get ample treatment for the toenail before the 
toenail caused ulceration in the right second toe.  He sought 
treatment but could not get in to see a podiatrist and was 
not referred to another doctor who could help trim the 
toenail.  The wife attempted to file the toenail.  Since it 
had been infected by fungus it was very hard to trim at home 
and that could be dangerous in a diabetic.  The VA examiner 
stated that the second factor was the fact that the veteran 
was a diabetic.  He noted that the veteran had diabetic left 
foot ulcers which were well healed at the time of 
examination.  The fact that he is diabetic made him more 
prone to develop ulcers.  The first surgery was simply the 
removal of the second toe.  However, being diabetic also made 
him more prone to postoperative infection which required the 
below the knee amputation.  The VA examiner opined that it 
was as likely as not that delayed treatment of the toenail 
caused the second toe to be amputated.  Then, it was his 
opinion that it was less likely than not that delayed 
treatment of the toenail caused the below the knee 
amputation.  It was more likely that his state of being a 
diabetic with poor healing properties led to a postoperative 
infection which then required the below the knee amputation.  

The Board has considered the veteran's claim under the 
provisions of 38 U.S.C.A. § 1151 based on his VA treatment or 
lack thereof that resulted in a right second toe ulcer that 
became infected leading to a toe amputation and right below 
the knee amputation.  

The version of 38 U.S.C.A. § 1151 that became effective 
October 1, 1997, is the applicable statute in this case.  
That law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination.  The provisions of 38 U.S.C.A. § 1151 provide 
that when there is no willful misconduct by a veteran, 
disability resulting from VA medical treatment furnished to 
the veteran will be compensated in the same manner as if 
service connected if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which was not 
reasonably foreseeable.

Due to this change in law, the regulatory provisions 
applicable to claims filed on or after October 1, 1997, as in 
the present case, appear at 38 C.F.R. § 3.361.  See 69 Fed. 
Reg. 46,426 (August 3, 2004).

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The Board notes that the aforementioned VA physician opined, 
following a review of the clinical record and examination of 
the veteran, that the veteran's right below the knee 
amputation was not the result of delayed treatment for the 
right second toe but was due to poor healing as a diabetic 
after the toe amputation which led to a postoperative 
infection which required a right below the knee amputation.  
The contemporaneous clinical evidence, however, shows 
otherwise.  The record shows that in late March 2001 the 
veteran was admitted to a VA hospital for management of a 
gangrenous right second toe.  The treatment option chosen was 
for a right below knee amputation but to wait until the 
infection was controlled with antibiotics.  Vascular surgery 
then decided to first amputate the gangrenous toe to relieve 
the infection and proceed to a right below the knee 
amputation after the infection had cleared.   

The Board determines that an award of the benefit sought is 
warranted.  The VA medical examiner opined that the veteran 
did not get ample treatment for the right great toenail 
before the toenail caused ulceration in the right second toe 
which resulted in amputation of the right second toe.  The 
clinical evidence shows that when the veteran was admitted to 
the hospital for a gangrenous right second toe the plan was 
to perform a right below the knee amputation after the 
infection was treated.  The clinical records do not show that 
after the amputation of the right second toe that the veteran 
developed a postoperative infection that resulted in the 
right bilateral knee amputation.  When the veteran was 
admitted, the treatment agreed upon was that a right below 
the knee amputation would be performed after treatment for 
the infection that was present.  Subsequent to the decision 
to perform a right below the knee amputation, it was decided 
to first perform an amputation of the right second toe to 
relieve the infection.  Under these circumstances, and with 
consideration of the VA doctrine of resolving any reasonable 
doubt in favor of the veteran, we find that the right below 
the knee amputation was due to the infection that originated 
in the right second toe which the VA medical examiner related 
to lack of ample treatment.  Accordingly, the veteran's claim 
for benefits pursuant to 38 U.S.C.A. § 1151 for a right below 
the knee amputation is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102

III. Right eye disability

The veteran seeks an increased rating for service-connected 
optic atrophy with cataract of the right eye, no light 
perception with moderate disfiguring, currently evaluated as 
40 percent disabling.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a January 1950 rating decision the RO granted entitlement 
to service connection for optic atrophy with cataract of the 
right eye with no light perception.  Vision of the left eye 
was 20/20.  The RO assigned a 30 percent evaluation under DC 
6070 effective from June 1949.  The RO also found that the 
veteran was entitled to special monthly compensation under 
38 C.F.R. § 3.350(a) on account of loss of use of one eye 
having only light perception from November 1949.

In a June 1990 rating decision the RO determined that the 
veteran had a cosmetic defect due to a disfigured right eye 
and assigned a 10 percent disability rating under DC 7800.  
The 10 percent was added to the veteran's service-connected 
right eye condition resulted in a 40 percent rating effective 
from October 1988.  

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service-connected 
disability in one eye and a non-service connected disability 
in the other eye.  The Board notes that any interpretation of 
38 C.F.R. § 4.84a must begin with the premise that VA is only 
authorized to award compensation for service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a 
specific authorizing statute, such as 38 U.S.C.A. § 
1160(a)(1) (West 2002) (blindness in a non-service eye may be 
considered in combination with service-connected blindness in 
the other eye for compensation purposes), VA has no authority 
to award disability compensation (other than pension and 38 
U.S.C.A. § 1151 benefits) for non-service connected 
disability.  Boyer v. West, 12 Vet. App. 142 (1999) (VA may 
not provide compensation for non-service connected disability 
unless specifically authorized by statute).  

Similar to 38 C.F.R. § 4.84a, the provisions for rating 
hearing loss under 38 C.F.R. § 4.85 do not expressly 
distinguish between a service-connected disability in one ear 
and a non-service connected disability in the other ear.  In 
VAOPGCPREC 32-97 (Aug. 29, 1997), 62 Fed. Reg. 63605 (1997), 
the General Counsel addressed whether the hearing loss 
provisions of 38 C.F.R. § 4.85(b) required the non-service 
connected hearing loss disability to be considered normal for 
purposes of computing the service-connected rating.  The 
General Counsel concluded that a general rule existed that 
only service connected disability can be considered in 
awarding compensation.  The United States Court of Appeals 
for Veterans Claims (Court) accepted the General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as reasonable.  Boyer 
v. West, 12 Vet. App. 142 (1999)

Thus, applying the principles enunciated in VAOPGCPREC 32-97 
and Boyer to 38 C.F.R. § 4.84a, where service connection is 
in effect for only one eye, in the absence of total blindness 
of the non-service connected eye, the non-service-connected 
eye must be considered to be normal (20/40 or better) for 
rating purposes.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 
C.F.R. §§ 3.383, 4.84a (2007).  

Only the veteran's right eye disability is service-connected.  
He is blind in the right eye.  However, the medical evidence 
does not show that the veteran is blind in the nonservice-
connected left eye.  At a VA eye examination in September 
2005 corrected vision in his left eye was 20/200.  The 
veteran contends that based on the vision in his left eye of 
20/200 he should be rated at 70 percent under Diagnostic Code 
6064.  The Board notes that Diagnostic Code 6064 applies when 
there is anatomical loss of one eye and visual acuity of the 
other eye is 20/200.  This is not applicable in the veteran's 
case as he does not have anatomical loss of one eye.  The 
Board has also considered his contention under Diagnostic 
Code 6068 which applies when there is blindness in one eye, 
as is the veteran's situation, and visual acuity in the other 
eye is 20/200.  That rating would be for application if his 
left eye were service-connected.  However, as discussed 
above, in this case, his left eye is not service-connected 
and blindness of his left eye is not shown.  Thus, the visual 
acuity in his left eye is considered as normal, 20/40, for 
rating purposes.  With his service-connected right eye 
considered as blind and his left eye considered as normal for 
rating purposes, a 30 percent evaluation is warranted under 
Diagnostic Code 6070.  

The veteran has been assigned a 40 percent rating based on a 
30 percent rating for blindness of the right eye with no 
light perception and normal vision in the nonservice-
connected left eye pursuant to Diagnostic Code 6070 and a 10 
percent disability rating for cosmetic defect.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6027, 6070; § 4.118, Diagnostic 
Code 7800 (prior to August 30, 2002).  The 30 percent 
assigned is the maximum schedular amount available for 
blindness in the service-connected right eye, with total 
blindness not shown in the non-service connected left eye.  

The Board notes that the recent rating decisions show that 
the veteran's right eye is rated at 40 percent under 
Diagnostic Code 6066 which is warranted for a service-
connected anatomical loss of one eye with the other 
nonservice-connected eye as normal.  However, the evidence of 
record does not show anatomical loss of the service-connected 
right eye.  Moreover, the 40 percent rating assigned was 
based on a 30 percent disability evaluation and a 10 percent 
evaluation for cosmetic defect.  Thus, Diagnostic Codes 6070 
and 7800 more accurately reflect the basis for the right eye 
disability evaluation.  

The veteran also has been entitled to receipt of special 
monthly compensation under 38 U.S.C.A. § 1114 (k); 38 C.F.R. 
§ 3.350(a) on account of loss of use of one eye having only 
light perception from November 1949.  

Anatomical loss of either eye is not shown, thus the 
provisions of Diagnostic Codes 6061 or 6066 are not for 
application.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
veteran's service-connected optic atrophy with cataract of 
the right eye, no light perception and moderately 
disfiguring.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for a rating in excess of 40 percent 
cannot be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  




ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for right below knee amputation due to 
treatment of a right second toe ulcer is granted.

Entitlement to a rating in excess of 40 percent for service-
connected optic atrophy with cataract of the right eye, no 
light perception, and moderately disfiguring is denied.


REMAND

The veteran seeks entitlement to special monthly compensation 
based on aid and attendance, and specially adapted housing or 
special home adaptations.  As granted in the above decision, 
the veteran is entitled to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right below knee 
amputation.  Accordingly, his right below knee amputation is 
now service-connected.   

The veteran had been afforded a VA examination in February 
2005 for housebound status or permanent need for aid and 
attendance.  The examination report showed that the veteran 
was not bedridden but needed assistance with some activities 
of daily living and was unable to walk without the assistance 
of another person due to his right below the knee amputation.  
The diagnoses provided included both service-connected and 
nonservice-connected disabilities.  As noted, the veteran's 
right below the knee amputation is now service-connected.  
However, it was not the only nonservice-connected disability 
noted on the examination report and it is not clear as to 
what extent his right below the knee amputation impacts his 
ability to attend to his daily needs.  The Board believes a 
new examination should be provided in order to determine the 
extent to which the veteran's service-connected disabilities 
render him housebound or require the aid and attendance of 
another person.  38 C.F.R. §§ 3.350, 3.352 (2007).  
Accordingly, a medical examination and opinion is necessary 
prior to appellate review of this issue.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA medical examination to 
determine if the veteran has a permanent 
need for regular aid and attendance or is 
housebound due to his service-connected 
disabilities or qualifies for specially 
adapted housing or special home 
adaptations.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and this review should be 
noted in the examination report.  The 
examiner should state whether the veteran 
has service-connected loss of use of one 
lower extremity together with the 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The medical 
examiner should review the veteran's 
medical record and determine the nature, 
extent, severity, and manifestations of 
the veteran's service-connected 
disabilities.  The medical examiner is 
requested to render an opinion as to 
whether the veteran's service-connected 
disabilities result in physical or mental 
impairment that render him so helpless as 
to require the regular aid and attendance 
of another person.  The examiner is 
requested to consider each existing 
condition and its impact on the veteran's 
ability to perform acts of daily living, 
including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, attending to his needs 
of nature, and any adjustments to any 
special orthopedic appliances he may use.

2.  Then, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


